Citation Nr: 1744340	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO. 11-26 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for left-sided subdural hematoma, with post-concussion syndrome, and migraine headaches, post-traumatic type, on an extra-schedular basis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1994 to January 1995. The Veteran died in 2015, and the appellant is the Veteran's widow, properly substituted in May 2016.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Jackson, Mississippi.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant on how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The Board presently clarifies the issues on appeal. In December 2014, the Board remanded the Veteran's claim for an increased rating for a headache disorder, then evaluated as 50 percent disabling, for extra-schedular consideration. The Board also noted that the Veteran had a pending claim of entitlement to TDIU. Friedsam v. Nicholson, 19 Vet. App. 555 (2006) (observing that a defect in jurisdiction may be raised at any time it is noted); citing Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) (holding that a "statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits," and that "a potential jurisdictional defect may be raised by the court or tribunal, sua sponte, or by any party at any stage in the proceedings, and once apparent, must be adjudicated"). 



In a statement received on March 25, 2009, the Veteran advised VA that he was unable to maintain employment due to his headache disorder and its medications and that he was having marked difficulty in memory loss. The RO properly construed the statement as an informal claim for TDIU, and provided the Veteran with information as to how he could substantiate his claim. The Veteran filed a timely formal claim application in June 2009. After the RO denied the claim in July 2009, the Veteran filed a notice of disagreement, followed by an October 2009 statement in which he detailed other symptoms associated with his headache disorder. 

In March 2012 and during the course of appellate proceedings, the RO granted service connection for a neurological cognitive disorder at 30 percent disabling, tinnitus and bilateral hearing loss. The combined service-connected rating was 70 percent, effective October 20, 2009, which the RO identified as the date of the Veteran's claim. However, the chronology indicates that the Veteran's statement of March 25, 2009 initiated the claim, and thus the appellate period is from March 25, 2009 to October 20, 2009.


FINDINGS OF FACT

1. The Veteran's headache disorder was productive of not more than severe economic inadaptability, as contemplated by the rating code. 

2. Since March 25, 2009, the Veteran's service-connected disabilities prevented him from obtaining or maintain gainful employment.





CONCLUSIONS OF LAW

1. The criteria for an extra-schedular rating for a headache disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).

2. Effective March 25, 2009, the criteria for TDIU have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Migraine Headache Disorder

Migraine headaches are evaluated under 38 C.F.R. § 4.124a , Diagnostic Code 8100. Under this code, migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code. 38 C.F.R. § 4.124a , Diagnostic Code 8100.When the Veteran's claim for an increased disability rating was filed in March 2009, his disorder was evaluated as 50 percent disabling. 

Since the Veteran was in receipt of the maximum schedular rating for migraines prior to his application, the appeal is essentially an appeal for extra-schedular consideration. In January 2017, the record was therefore forwarded to the Under Secretary for Benefits or the Director of the Compensation and Pension Service ("Director") to determine whether the Veteran's disability picture required the assignment of an extraschedular rating. 38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet.App. 111 (2008). In February 2017, the Director found that an extraschedular rating was not appropriately assigned. 


In his March 2009 statement, the Veteran reported that his headache disorder rendered him unable to hold a job because of pain medications. He stated that he was having headaches from three to four times weekly and that his memory was worsening such that he could not retain memory for more than 24 hours. In June 2009, the Veteran's spouse echoed the Veteran's report as to decreasing memory.
The Veteran underwent a VA examination in June 2009. As the Director noted, the Veteran reported that he worked "only intermittently." However, the examiner noted that the Veteran was drinking up to a six-pack of beer nightly and that his memory loss was not attributable to his headache disorder. The examiner opined that although the Veteran had a headache disorder, they had improved and that the Veteran had "minimal functional limitation." 

Given these facts, it cannot be found that the Veteran's headache disorder in and of itself caused any impairment beyond that as contemplated in the criteria for a 50 percent rating in 38 C.F.R. § 4.124a, Diagnostic Code 8100. The Veteran clearly had very frequently prostrating headaches that produced severe economic inadaptability. However, the Veteran's report of working only intermittently in the context of the report does not indicate that his headache disorder wholly incapacitated him such that he missed work because of it, nor were there reports of frequent hospitalizations or other factors that would not be encompassed by the rating code. 

The appeal will therefore be denied. 

TDIU

A total rating based on employability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.
If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a). For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extra-schedular consideration. 38 C.F.R. § 4.16 (b).

Provision 38 C.F.R. § 4.16 (a) establishes that the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

At the time of his most-recent application for an increased rating, service-connected disability compensation was in effect for a headache disorder, a residual of his traumatic brain injury in service, at 50 percent, the maximum rating allowed for this particular disability. 

As noted, the Veteran initiated the claims at issue on March 25, 2009. In March 2012, the RO granted service connection for a neurological cognitive disorder at 30 percent, tinnitus at 10 percent, and bilateral hearing loss at zero percent, all with an effective date of October 20, 2009, and all of which were residuals of the same in-service traumatic brain injury. His combined rating was 70 percent, and although the RO found that he therefore met the criteria for TDIU as of October 20, 2009, the Veteran's correspondence dated March 25, 2009 initiated the claims. 

Throughout the appeal, the Veteran contended that his migraine headaches resulted in his inability to maintain gainful employment. In particular, he maintained that the medications he took to relieve his migraine pain affected his ability to obtain steady employment. The Veteran was a self-employed construction worker and roofer, and he testified he was unable to obtain or maintain steady employment because his migraines resulted in prostrating pain, a need for excessive sleep in darkened areas, a persistent need for quiet, and a cocktail of medications. His spouse testified that when he had a severe headache, which was three to four times a week, he would disappear into his bedroom, close the blinds, sleep for hours, and appear disoriented afterwards. The Veteran also offered evidence that he applied for employment at local restaurants, but was denied because the medications he was taking for his migraines were prohibited. Throughout the inception of the claim, both the Veteran and his spouse reported that he had significant memory impairment, as reflected in the service-connected cognitive disorder assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Codes 9999-9304.

In order for a claim to be granted, the law does not require anything more than an approximate balance between that evidence favoring the claim and that against the claim. Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The evidence is in such balance and the claim will be granted on this basis.  


ORDER

An increased rating for a migraine headache disorder is denied. 

A total rating based on individual unemployability,  effective March 25, 2009 is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


